DETAILED ACTION
Remarks
The instant application having Application No. 16/803918 filed on February 27, 2020.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1, 3-11 and 13-20 are allowed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/803,802 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Mr. Geoffrey Staniford (Reg. No. 43,151) on May 26, 2022.

Please amend the claims as follows:

1.  	(Currently amended)   A method of synchronizing object data between a source site and a target site, comprising:
creating, in each of the source and target sites, an initial Merkle tree having a fixed size with each node having a hashed value of the metadata for the node and that of any children of that node;
receiving data to be stored in the initial Merkle tree until the fixed size is reached;
creating, upon reaching the fixed size, additional Merkle trees each of a respective fixed size in a sequence of successive additional Merkle trees as each additional Merkle tree receives data in excess of its respective fixed size, each additional Merkle tree having a unique generation number;
maintaining the initial Merkle tree and each additional Merkle tree in a super Merkle tree containing Merkle tree leaves, wherein each node of the super Merkle tree has a hash of its child hashes and information regarding its respective generation number;
determining, by traversing the super Merkle tree the existence of any missing additional Merkle trees that are in the source site but not in the target site; 
copying data of the missing additional Merkle trees from the source site to the target site using hashes on the nodes through a Merkle tree synchronization process;
	identifying a parent of a next previous generation tree to the added tree;
	determining whether or not the parent is empty or full; 
	adding, if the parent not empty and the parent has vacant children, the added tree to the next child at the leaf level of the parent; and
setting, if the parent is empty, and itself has a parent then set the parent to its parent, or, if the parent does not have a parent, adding a new root node to the super Merkle tree wherein a first child points to the previous root node.

2.	(Canceled). 
 
3.	(Original)   The method of claim 1 the object data comprises Amazon Simple Storage Service (S3) data, and further wherein the Merkle tree is a sparse Merkle tree wherein a hash of an empty node is defined as zero, and includes nodes within the Merkle tree. 

4.	(Currently amended)   The method of claim [[2]] 1 wherein the fixed size of the initial Merkle tree is of size M=c*n, wherein n is a maximum allowed number of elements in the bucket, and c is a single-digit integer constant.   

5.	(Original)   The method of claim 4 wherein a size of each subsequent Merkle tree is the same size of the initial Merkle tree.

6.	(Original)   The method of claim 5 wherein a size of each subsequent Merkle tree increases relative to the size of the initial Merkle tree according to a defined sizing policy, and wherein the defined sizing policy comprises one of: increasing a subsequent Merkle tree size by a constant multiplier, or doubling a size of each subsequent Merkle tree or group of Merkle trees after the initial Merkle tree.

7.	(Original)   The method of claim 1 wherein the Merkle tree synchronization process comprises: 	recursively scanning child nodes of the missing additional Merkle trees to identify data blocks that have different hashes; and
	sending data corresponding to the different hashes from the source node to the target node.

8.	(Currently amended)   The method of claim [[2]] 1 wherein the unique generation number is stored as object metadata for each S3 data object.

9.	(Original)   The method of claim 8 wherein a new object of the received data is created in a POST operation by entering an element key and hash of the object value to a current Merkle tree, an existing data object is updated in a PUT operation by deleting its previous version from a previous Merkle tree in which the previous version resides, and an existing data object is deleted in a DELETE operation by fetching a corresponding generation tag for the existing data object and deleting it from the corresponding Merkle tree.

10.	(Currently amended)   The method of claim [[10]] 1 further comprising:
	receiving, in the target site, replicated data from the source;
	traversing the super Merkle tree to find a current Merkle tree;
	adding the replicated data to the current Merkle tree if it has sufficient space; and
	creating a new Merkle tree in the super Merkle tree if it does not have sufficient space, and updating hashes of a path to the new Merkle tree. 
	
11.	(Currently amended)   A method of synchronizing object stores in a data backup system, comprising:
	maintaining a tree of fixed-size Merkle trees for a source site and a target site;
	maintaining a super Merkle tree containing the fixed-size Merkle trees, wherein each node of the super Merkle tree has a hash of its child hashes and information regarding its respective generation number;
	receiving data to be replicated from the source site to the target site;
	storing the received data in a current Merkle tree of the sequence of Merkle trees;
	creating new Merkle trees as the received data exceeds the fixed size of the current Merkle tree, wherein each new Merkle tree is assigned a unique generation number; 
	updating hashes of a path to the new Merkle trees;
	identifying a parent of a next previous generation tree to an added tree;
	determining whether or not the parent is empty or full; 
	adding, if the parent not empty and the parent has vacant children, the added tree to the next child at the leaf level of the parent; and
	setting, if the parent is empty, and itself has a parent then set the parent to its parent, or, if the parent does not have a parent, adding a new root node to the super Merkle tree wherein a first child points to the previous root node.

12.	(Canceled). 

13.	(Currently amended)   The method of claim [[12]] 11 wherein the object data comprises Amazon Simple Storage Service (S3) data, and further wherein the Merkle tree is a sparse Merkle tree wherein a hash of an empty node is defined as zero, and includes nodes within the Merkle tree. 

14.	(Original)   The method of claim 13 wherein a size of each subsequent Merkle tree is the same size of the initial Merkle tree.

15.	(Original)   The method of claim 14 wherein a size of each subsequent Merkle tree increases relative to the size of the initial Merkle tree according to a defined sizing policy, and wherein the defined sizing policy comprises one of: increasing a subsequent Merkle tree size by a constant multiplier, or doubling a size of each subsequent Merkle tree or group of Merkle trees after the initial Merkle tree.
	
16.	(Original)   The method of claim 15 wherein the unique generation number is stored as object metadata for each S3 data object.

17.	(Original)   The method of claim 16 wherein a new object of the received data is created in a POST operation by entering an element key and hash of the object value to a current Merkle tree, an existing data object is updated in a PUT operation by deleting its previous version from a previous Merkle tree in which the previous version resides, and an existing data object is deleted in a DELETE operation by fetching a corresponding generation tag for the existing data object and deleting it from the corresponding Merkle tree.

18.	(Original)   The method of claim 11 wherein an initial Merkle tree of the tree of fixed-size Merkle trees is denoted as Generation 1, a second Merkle tree of the tree of fixed-size Merkle trees is denoted as Generation 2, a third Merkle tree of the tree of fixed-size Merkle trees is denoted as Generation 3, and a fourth Merkle tree of the tree of fixed-size Merkle trees is denoted as Generation 4.

19.	(Original)   The method of claim 18 wherein newly received data is input to a latest generation Merkle tree of the tree of fixed-size Merkle trees.

20. 	(Currently amended)   A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to execute a method of synchronizing object stores in a data backup system, comprising:
	maintaining a tree of fixed-size Merkle trees for a source site and a target site;
	maintaining a super Merkle tree containing the fixed-size Merkle trees, wherein each node of the super Merkle tree has a hash of its child hashes and information regarding its respective generation number;
	receiving data to be replicated from the source site to the target site;
	storing the received data in a current Merkle tree of the sequence of Merkle trees;
	creating new Merkle trees as the received data exceeds the fixed size of the current Merkle tree, wherein each new Merkle tree is assigned a unique generation number; 
	updating hashes of a path to the new Merkle trees;
	identifying a parent of a next previous generation tree to the added tree;
	determining whether or not the parent is empty or full; 
	adding, if the parent not empty and the parent has vacant children, the added tree to the next child at the leaf level of the parent; and
setting, if the parent is empty, and itself has a parent then set the parent to its parent, or, if the parent does not have a parent, adding a new root node to the super Merkle tree wherein a first child points to the previous root node.

Examiner’s Statement of Reasons for Allowance

Claims 1, 3-11 and 13-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1, 3-11 and 13-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record SHEN et al. (US Patent Application No. CN 109165224 A, Date Published 2019-01-08) discloses an index method on the block chaining database aiming at the key word, relating to block chaining data query technology field. the method firstly common node according to the original data with key word of user input generates a transaction record, a storage node packing the transaction in the block, the block data additionally writing the disk file according to the key value to query the transaction data and outputs inquired result; common user performing reliability verification on the result. The invention directly processes index according to the data key, capable of realizing data inquiry, the transaction structure in conventional block chain extension to the stored like mode structure of the traditional database, improve the applicability; according to digital signature technology management data authority. improving data security according to the MerkleRBTree self-perception index has been tampered, according to the transaction hash aware transaction has been tampered so as to ensure that the data is not tamper; at the same time, realize the lightweight node data verification function. it makes the inquiry end can effectively detect data reliability.
Prior art of record Natarajan et al. (US Patent Application No. 2020/0073962 A1) discloses operation may include one or more of retrieving, into a corrupted node in a blockchain network that is at least one corrupted or forked, a state database checkpoint of a state database created at a block number of a blockchain of the blockchain network, wherein the retrieved state database checkpoint comprises a last known non-corrupted or non-forked checkpoint state, retrieving, into the corrupted node, blocks of the blockchain from the checkpoint block number to a current block number, constructing an initial state database from the retrieved state database checkpoint, and executing, at the corrupted node, the transactions of the retrieved blocks on the initial state database to generate a current state database.
Prior art of record Saket et al. (US Patent Application No. 2020/0379977 A1) discloses operation may include one or more of generating, by an executing client, a blockchain transaction comprising an anonymous rating, a proof, a nullifier, and a root node value, receiving, by a smart contract, the blockchain transaction, the anonymous rating related to an authorizing client, verifying the proof with the root node value and the nullifier, verifying that the root node value is a current or a previous merkle tree root node value, adding the anonymous rating to a shared ledger, marking the nullifier as used, and storing the marked nullifier to the shared ledger.
Prior art of record Sivathanu et al. (US Patent Application No. 2021/0014042 A1) discloses a system includes a set of low resource devices, each configured to receive transactions to be added to an encrypted block chain ledger from a sample of untrusted high resource devices, prepare a proposed block of the received transactions, provide the proposed block to the sample of untrusted high resource devices, receive proposed blocks from the untrusted high resource devices originating from the set of low resource devices. The low resource devices run a consensus protocol to select one proposed block to add to the encrypted block chain ledger stored on the untrusted high resource devices.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “maintaining a tree of fixed-size Merkle trees for a source site and a target site; maintaining a super Merkle tree containing the fixed-size Merkle trees, wherein each node of the super Merkle tree has a hash of its child hashes and information regarding its respective generation number; receiving data to be replicated from the source site to the target site; storing the received data in a current Merkle tree of the sequence of Merkle trees; creating new Merkle trees as the received data exceeds the fixed size of the current Merkle tree, wherein each new Merkle tree is assigned a unique generation number; updating hashes of a path to the new Merkle trees; identifying a parent of a next previous generation tree to an added tree; determining whether or not the parent is empty or full; adding, if the parent not empty and the parent has vacant children, the added tree to the next child at the leaf level of the parent; and setting, if the parent is empty, and itself has a parent then set the parent to its parent, or, if the parent does not have a parent, adding a new root node to the super Merkle tree wherein a first child points to the previous root node.”

Independent claims 11 and 20 are similar to that of the independent claim 1; therefore, are allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168